Per Curiam.
The complaint alleges that the plaintiff was induced to execute the deed to her husband by his fraud. There is no finding of fraud here, nor evidence to support it. The court has found that plaintiff executed the deed because of the ill treatment and duress of defendant and his threats to discontinue the support and maintenance of herself and the family. In our opinion the evidence does not sufficiently show facts constituting duress or that the plaintiff acted under coercion. (Rexford v. Rexford, 7 Lans. 6; Girty v. Standard Oil Company, 1 App. Div. 224.) All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ. Judgment reversed on the law and facts, with costs, and judgment directed in favor of the defendant, dismissing the complaint on the merits, with costs. Finding of fact 5 is disapproved and reversed and conclusion of law No. 1 is disapproved.